133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary Lloyd BRUCE, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 97-2625.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 22, 1998.Filed Jan. 29, 1998.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Gary Lloyd Bruce appeals the District Court's1 denial of his motion under Federal Rule of Civil Procedure 60(b)(6) to set aside a previous order of the Court.  After carefully reviewing the record and the parties' briefs, we affirm the District Court.  See 8th Cir.  R. 47B.



1
 The Honorable Michael James Davis, United States District Judge for the District of Minnesota